



EXHIBIT 10.23


2014 OMNIBUS STOCK PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT


On the Date of Grant set forth below, The Davey Tree Expert Company (the
“Company”) grants to the Grantee named below, in accordance with the terms of
The Davey Tree Expert Company 2014 Omnibus Stock Plan and any rules promulgated
by the Committee from time to time for the administration of such plan (the
“Plan”) and this Performance Restricted Stock Unit Agreement (the “Agreement”),
Performance Restricted Stock Units with respect to the number of Shares set
forth below (the “PRSUs”). Capitalized terms used in this Agreement without
definition shall have the meanings assigned to them in the Plan.
I.    NOTICE OF PRSU GRANT
Name of Grantee (the “Grantee”):
 
 
 
Date of Grant:
 
 
 
Number of Shares (the "Shares"):
 
 
 
Vesting Schedule:
 
 
 

II.    PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
1.
Grant of PRSUs. The Company hereby grants to the Grantee PRSUs with respect to
the number of Shares set forth above, subject to the terms and conditions of the
Plan and this Agreement.

2.
Vesting of PRSUs. The PRSUs shall become vested on the Vesting Date set forth
above (the “Vesting Date”), provided that the Grantee does not forfeit the PRSUs
pursuant to Section 3 prior to the Vesting Date.

3.
Forfeiture of PRSUs. To the extent the PRSUs have not yet vested pursuant to
Section 2, the PRSUs shall be forfeited without further action or notice if the
Grantee’s employment with the Company or an Affiliate of the Company terminates
voluntarily or for cause prior to the Vesting Date.

4.
Non-Transferability of PRSUs. The PRSUs are non-transferable.

5.
Entire Agreement; Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. This Agreement and the Plan contain the entire agreement
and understanding of the parties with respect to the subject matter contained in
this Agreement and supersedes all prior written or oral communications,
representations, and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.

6.
Adjustments. The number and kind of Shares subject to the PRSUs are subject to
adjustment as provided in Section 4(c) of the Plan.

7.
Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the permitted successors, administrators,
heirs, legal representatives, and assigns of the Grantee, and the successors and
assigns of the Company.

8.
Choice of Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to any rule or principle of conflicts or choice of law that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.






--------------------------------------------------------------------------------





9.
Plan and Prospectus Delivery. By signing this Agreement, the Grantee
acknowledges that copies of the Plan, Plan Prospectus, and the Company’s most
recent Annual Report an Proxy Statement (the “Prospectus Information”) either
have been received by or provided to the Grantee, and the Grantee consents to
receiving the Prospectus Information electronically or, in the alternative,
agrees to contact the Chief Financial Officer of the Company to request a paper
copy of the Prospectus Information at no charge. The Grantee also represents
that he or she is familiar with the terms and provisions of the Prospectus
Information and hereby accepts this Award on the terms and subject to the
conditions set forth herein and in the Plan. The Grantee hereby agrees to accept
as binding, conclusive, and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.
THE DAVEY TREE EXPERT COMPANY
 
 
 
 
By:
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
GRANTEE
 
 
 
Name:
 
 
 
Address:
 
 
 
 
 
 

NOTE: If your signed Performance Restricted Stock Unit Agreement is not received
by the Chief Financial Officer of the Company by [________], [20__], the PRSUs
shall be forfeited in full.





